Gaines v 1840 7th Ave. Hous. Dev. Fund Corp. (2016 NY Slip Op 07094)





Gaines v 1840 7th Ave. Hous. Dev. Fund Corp.


2016 NY Slip Op 07094


Decided on October 27, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 27, 2016

Friedman, J.P., Andrias, Moskowitz, Gische, Gesmer, JJ.


2066 401994/13

[*1]Gary K. Gaines, Plaintiff-Appellant,
v1840 7th Avenue Housing Development Fund Corporation, Defendant-Respondent.


Gary K. Gaines, appellant pro se.
Barry Mallin & Associates, P.C., New York (Mariya Gurevich of counsel), for respondent.

Order, Supreme Court, New York County (Barry R. Ostrager, J.), entered October 14, 2015, which declared that plaintiff is not the holder of unsold shares and granted defendant's motion for summary judgment to the extent of dismissing any remaining claims for money damages and other relief, unanimously affirmed, without costs.
Section 4.03 of the proprietary lease between the parties states, "The term  Unsold Shares' means the shares of the Corporation which are issued by the Corporation and are allocated either to (i) the apartments of non-purchasing tenants or, (ii) the apartments which are unoccupied at the time the Offering Plan for the Building is declared effective." Under questioning from the court, plaintiff admitted that he was not a "non-purchasing tenant" and that his apartment was not unoccupied at the time the offering plan for the building was declared effective. Accordingly, the court properly found that plaintiff is not the holder of unsold shares.
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 27, 2016
CLERK